Exhibit CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, the undersigned officer of National Penn Bancshares, Inc. (the "Company") hereby certifies that the Company's Annual Report on Form 10-K/A for the year ended December 31, 2007 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 4, 2008 /s/ Michael R. Reinhard Name: Michael R. Reinhard Title: Chief Financial Officer, and Group Executive Vice President The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and not for any other purpose.
